        Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 1 of 18. PageID #: 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 NAIM HASROUNI                              )    CASE NO.
 c/o his attorneys Tittle & Perlmuter       )
 2012 West 25th Street, Ste. 716            )    JUDGE
 Cleveland, OH 44113                        )
                                            )    Magistrate Judge
 On behalf of himself and all others        )
 similarly situated,                        )
                                            )
               Plaintiff,                   )
   v.                                       )
                                            )    PLAINTIFF’S CLASS AND
 SQE DELIVERY LLC                           )    COLLECTIVE ACTION
 c/o its Statutory Agent                    )    COMPLAINT UNDER THE FAIR
 Julio Laurent                              )    LABOR STANDARD ACT AND
 871 Indian Lakes Boulevard                 )    STATE LAW WITH JURY
 Clarksville, Ohio 45113                    )    DEMAND
                                            )
 and                                        )
                                            )
 JULIO LAURENT                              )
 871 Indian Lakes Boulevard                 )
 Clarksville, Ohio 45113                    )
                                            )
               Defendants.                  )

        Plaintiff Naim Hasrouni, through counsel, for his Class and Collective Action

Complaint against Defendants SQE Delivery, Inc. and Julio Laurent, states and alleges as

follows:

                                  INTRODUCTION

        1.    This case challenges pay practices of Defendants by which they willfully

violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as the Ohio

Constitution art. II, § 34a, the Ohio overtime compensation statute, Ohio Rev. Code Ann.

§ 4111.03, and Ohio’s Prompt Pay Act, Ohio Rev. Code Ann. § 4113.15.
       Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 2 of 18. PageID #: 2



       2.      Plaintiff brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that “[a]n action to recover the liability“ prescribed by

the FLSA “may be maintained against any employer … by any one or more employees

for and on behalf of himself or themselves and other employees similarly situated.“

Plaintiff brings this case on behalf of himself and other “similarly-situated” persons who

may join the case pursuant to § 216(b) (the “Potential Opt-Ins”).

       3.      Plaintiff also brings this case as a class action pursuant to Fed. R. Civ. P. 23

on behalf of himself and other members of a class of persons, defined herein (the “Ohio

Class”), who assert factually-related claims under Ohio’s overtime compensation statute

and Prompt Pay Act.

                              JURISDICTION AND VENUE

       4.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 216(b).

       5.      This Court has supplemental jurisdiction over Plaintiff’s state-law claims

because those claims are so related to the FLSA claims as to form part of the same case or

controversy.

       6.      Venue is proper in this judicial district and division pursuant to 28 U.S.C. §

1391(b) because Defendants conduct business within the territorial jurisdiction of this

Court. Moreover, as described below, a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred in this district and division.




                                               2
      Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 3 of 18. PageID #: 3



                                        PARTIES

      7.     Plaintiff Naim Hasrouni is a citizen of the United States and resident of

Cuyahoga County, Ohio.

      8.     Defendant SQE Delivery, Inc. is an Ohio corporation that conducts business

throughout Ohio, including in Cuyahoga County. According to records maintained by

the Ohio Secretary of State, SQE Delivery, Inc.’s statutory agent for service of process is

Julio Laurent, 871 Indian Lakes Boulevard, Clarksville, Ohio 45113

      9.     Defendant Julio Laurent is the owner, operator, and principal manager of

Defendant SQE Delivery, Inc.

                               FACTUAL ALLEGATIONS

SQE Delivery, Inc.’s Business and Defendants’ Employment of Plaintiff, the Opt-Ins,
                                and Class Members

      10.    Defendant SQE Delivery, Inc. is a transportation business that provides

delivery services throughout Ohio for its clients. One of SQE Delivery, Inc.’s primary

clients is Amazon, for which it provides commercial and residential delivery for

Amazon’s customers.

      11.    Plaintiff, the Potential Opt-Ins who have joined this case pursuant to 29

U.S.C. § 216(b), and all members of the Ohio Class worked for Defendants as hourly, non-

exempt transportation drivers for Defendant.

      12.    Plaintiff has been employed by Defendants since February 2020 as a

delivery driver.

      13.    SQE Delivery, Inc.’s local delivery operations are conducted out of Euclid,

Ohio, which is where Plaintiff picked up and dropped off his delivery van on a daily


                                            3
       Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 4 of 18. PageID #: 4



basis, and where SQE Delivery, Inc.’s dispatch staff worked and directed the delivery

drivers’ daily duties.

                              Defendants’ Status as “Employers”

       14.    Defendant SQE Delivery, Inc. is an “employer” of Plaintiff, the Potential

Opt-Ins, and the Ohio Class Members within the meaning of the FLSA, 29 U.S.C. § 203(d).

       15.    Defendant Julio Laurent is also an “employer” pursuant to 29 U.S.C. §

203(d) and O.R.C. § 4111.03(D)(2) in that he was a “person [who] act[ed] directly or

indirectly in the interest of an employer,” Defendant SQE Delivery, Inc., “in relation to

employees,” including Plaintiff, the Potential Opt-Ins, and the Ohio Class Members. As

the owner, operator, and principal manager of SQE Delivery, Inc., and as illustrated in

Paragraphs 26 through 30, Defendant Laurent has operational control over significant

aspects of the company’s operations and day-to-day functions, including the timekeeping

practices and compensation of SQE Delivery, Inc.’s employees. Defendant Laurent has

himself instituted, or knowingly ratified, the unlawful pay practices of the company

described herein.

       16.    Department of Labor regulations provide that employees may work

simultaneously for two or more joint employers. 29 C.F.R. § 791.2(a). Joint employment

occurs when the two employers are “not completely disassociated” from one another. Id.

Joint employers are “responsible, both individually and jointly, for compliance with all

of the applicable provisions of the act, including the overtime provisions. Id.

       17.    Defendants were joint employers of Plaintiff, the Potential Opt-Ins, and the

Ohio Class Members.




                                             4
       Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 5 of 18. PageID #: 5



       18.      At all times relevant, Defendants were an enterprise within the meaning of

29 U.S.C. § 203(r), and an enterprise engaged in commerce or in the production of goods

for commerce within the meaning of 29 U.S.C. § 203(s)(1).

                Defendants’ Failed to Pay Employees for All Hours Worked

        19.     The FLSA and Ohio law required Defendants to pay employees for all hours

they were “suffer[ed] or … permit[ted] to work.” 29 U.S.C. § 203(g); O.R.C. §

4111.03(D)(1).

        20.     Plaintiff, the Potential Opt-Ins, and the Ohio Class members were

employed by Defendants as transportation drivers.

        21.     Defendants’ drivers are assigned delivery routes and are typically

scheduled to work forty-hour weeks.

        22.     Defendants mandate that their drivers to complete their assigned routes

each day, regardless of how long it takes to complete the routes. Drivers are routinely

disciplined for failing to complete all scheduled deliveries within a workday.

        23.     Oftentimes, the demands of the job require that drivers work through their

scheduled unpaid lunch and past their regularly scheduled shift in order to complete

their assigned routes.

        24.     Defendants know that Plaintiff, the Potential Opt-Ins, and the Ohio Class

members were unable to complete their assigned routes within the scheduled forty-

hours, but nevertheless refuse to pay them for the excess hours they worked to complete

their routes.




                                             5
      Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 6 of 18. PageID #: 6



       25.    Plaintiff and his co-workers continually make efforts to be paid for all hours

they worked to complete their routes but are consistently and uniformly denied.

Defendants’ administrators and employees communicate through the messaging

application Slack, and so drivers’ futile efforts to be paid for all hours worked are often

recorded in Slack.

       26.    For instance, Defendants dictate that drivers’ paid shift end, at the latest, at

8:45p, without regard to whether drivers’ job duties carry them past that time. If drivers

clock out after 8:45p, their clock times are summarily changed by Defendants, and they

are accused by Defendant Laurent of “stealing time”:




                                              6
      Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 7 of 18. PageID #: 7



       27.   By way of example, the screenshots below depict that, even when Plaintiff

Naim Hasrouni apprised Defendants that his time after 8:45p was compensable working

time, his request for compensation for that time was simply dismissed:




      28.    This particular request was escalated Defendant Julio Laurent, SQE

Delivery, Inc.’s owner, who also confirmed that Plaintiff would not be paid for the hours

he worked because it was Defendants’ policy not to pay its drivers past their regularly

scheduled shifts:




                                           7
      Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 8 of 18. PageID #: 8




                                         * * *




       29.   This practice is a near everyday occurrence at SQE Delivery, Inc., wherein

Defendants reprimand drivers, threaten their jobs, and flatly refuse to pay for more than

scheduled hours even when drivers are slowed by unavoidable circumstances like heavy

traffic, poor weather conditions, and restroom breaks:




                                           8
      Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 9 of 18. PageID #: 9




       30.   Naim Hasrouni and his co-workers have also protested, to no avail,

Defendants’ practice of automatically deducting a lunch break on days were such a break

was not taken. In the case of Mr. Hasrouni, Defendants’ human resources director falsely

told him that Ohio law mandates such a break to be deducted for any workday exceeding

5 hours:




                                           9
     Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 10 of 18. PageID #: 10




       31.   As a result of these companywide policies, Defendants did not pay Plaintiff,

the Potential Opt-Ins, and the Ohio Class Members for all of the hours they were suffered

or permitted to work. Rather, Defendants expected and required their drivers to perform

unpaid work during their scheduled lunch breaks, to work past the end of their paid

shifts, and to perform other compensable work off-the-clock.

       32.   As a result of practices such as those described and depicted in Paragraphs

21 through 30, Plaintiff, the Potential Opt-Ins, and the Ohio Class Members were

deprived of regular and overtime pay earned.

       33.   Plaintiff, the Potential Opt-Ins, and the Ohio Class Members frequently

worked forty or more hours per workweek, and thus, absent Defendants’ failure to pay

for all hours worked including by the practices described and depicted in Paragraphs 21




                                           10
     Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 11 of 18. PageID #: 11



through 30, would have received overtime compensation, or additional overtime

compensation.

                      The Willfulness of Defendants’ Violations

      34.    Defendants knew that Plaintiff, the Potential Opt-Ins, and the Ohio Class

Members were entitled to compensation for all hours worked and overtime

compensation for hours over 40 in a workweek under both federal and state law, or acted

in reckless disregard for whether they were so entitled.

      35.    Defendants intentionally and willfully circumvented the requirements of

the FLSA and state law. As shown above, Defendants designed drivers’ scheduling,

timekeeping, and payroll practices in an attempt to reduce employees’ paid hours and

circumvent federal and state wage-and-hour laws.

                       COLLECTIVE ACTION ALLEGATIONS

      36.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

      37.    Plaintiff brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that “[a]n action to recover the liability “prescribed by

the FLSA “may be maintained against any employer … by any one or more employees

for and in behalf of themselves and other employees similarly situated. “

      38.    The Potential Opt-Ins who are “similarly situated” to Plaintiff with respect

to Defendants’ FLSA violations consist of:

             All drivers for SQE Delivery, Inc. who worked during the period
             three years preceding the commencement of this action to the
             present.




                                             11
     Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 12 of 18. PageID #: 12



      39.    Such persons are “similarly situated” with respect to Defendants’ FLSA

violations in that all were subject to and injured by Defendants’ unlawful timekeeping

and payroll practices, and all have the same claims against Defendants for unpaid

overtime compensation, as well as for liquidated damages, attorneys’ fees, and costs.

      40.    Conditional certification of this case as a collective action pursuant to 29

U.S.C. § 216(b) was proper and necessary, and all such persons were sent a Court-

authorized notice informing them of the pendency of the action and giving them the

opportunity to “opt in.”

      41.    Upon information and belief, the number of similarly-situated persons

exceeds 75 persons.

                           CLASS ACTION ALLEGATIONS

      42.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

      43.    Plaintiff brings this case on behalf of himself and other members of a

proposed Ohio Class, defined as:

             All drivers for SQE Delivery, Inc. who worked during the period
             three years preceding the commencement of this action to the
             present.

      44.    The Ohio Class is so numerous that joinder of all Class Members is

impracticable. Plaintiff avers, upon information and belief, that the Ohio Class totals in

excess of 75 employees of Defendants. The number of Class Members as well as their

identities are ascertainable from records Defendants has maintained, and was required




                                           12
     Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 13 of 18. PageID #: 13



to maintain, pursuant to the FLSA and Ohio law. 29 U.S.C. § 211(c) & 29 C.F.R. § 215.2;

Ohio Const. art. II, § 34a.

       45.      Questions of law or fact common to the Ohio Class predominate, including

but not limited to:

             a) Whether Defendants required Plaintiff and other Class
                Members to perform unpaid work during and at the end of
                their paid shifts.

             b) Whether Defendants knew or should have known that Class
                Members were working off-the-clock, but still failed to pay
                them.

             c) Whether Defendants violated Ohio law by failing timely to
                pay Class Members for all hours worked on a semi-monthly
                basis, and never rectifying that failure to pay in a timely
                manner.

             d) Whether Defendants deprived Plaintiff and other Class
                Members of overtime compensation at one and one-half times
                their “regular rate” for hours worked in excess of forty hours
                in a workweek.

       46.      Plaintiff’s claims are typical of the claims of other members of the Ohio

Class. Plaintiff’s claims arise out of the same uniform course of conduct by Defendants,

and are based on the same legal theories, as the claims of other Class Members.

       47.      Plaintiff will fairly and adequately protect the interests of the Ohio Class.

Plaintiff’s interests are not antagonistic to, but rather are in unison with, the interests of

other Class Members. Plaintiff’s counsel has broad experience in handling class action

litigation, including wage-and-hour litigation, and are fully qualified to prosecute the

claims of the Ohio Class in this case.

       48.      The questions of law or fact that are common to the Ohio Class predominate

over any questions affecting only individual members. The primary questions that will


                                              13
      Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 14 of 18. PageID #: 14



determine Defendants’ liability to the class, listed above, are common to the class as a

whole, and predominate over any questions affecting only individual class members.

       49.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.       Requiring class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs,

attorneys’ fees, and demands on court resources. Many class members’ claims are

sufficiently small that they would be reluctant to incur the substantial cost, expense, and

risk of pursuing their claims individually. Certification of this case as a class action

pursuant to Fed. R. Civ. P. 23 will enable the issues to be adjudicated for all class members

with the efficiencies of class litigation.

                                      COUNT ONE
                                (FLSA Overtime Violations)

       50.     Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       51.     Plaintiff bring this claim for violation of the FLSA’s overtime provisions on

behalf of themselves and the Potential Opt-Ins who may join this case pursuant to 29

U.S.C. § 216(b). Plaintiff’s written consent to be a party to this action pursuant to § 216(b)

is filed herewith.

       52.     The FLSA required Defendants to pay their non-exempt employees

overtime compensation at one and one-half times their “regular rate” for all hours

worked in excess of forty hours in a workweek. 29 U.S.C. §§ 206, 207(e)(3); 29 C.F.R.

778.117.




                                              14
     Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 15 of 18. PageID #: 15



       53.     Defendants failed to pay overtime compensation to Plaintiff and the

Potential Opt-Ins for all hours worked in excess of forty hours in a workweek. As more

fully described above, Defendants, in violation of law, required them to perform unpaid

work before the start of their paid shifts and to continue to work past the end of their

paid shifts.

       54.     By engaging in these practices, Defendants willfully violated the FLSA and

regulations thereunder that have the force and effect of law.

       55.     As a result of Defendants’ violations of the FLSA, Plaintiff and the Potential

Opt-Ins were injured in that they did not receive minimum wages and overtime

compensation due to them pursuant to the FLSA. Section 216(b) of the FLSA entitles

them to an award of unpaid overtime compensation, as well as “an additional equal

amount as liquidated damages.” Section 216(b) further provides that “[t]he court … shall

… allow a reasonable attorney’s fee to be paid by the defendant, and costs of the action.”

                                      COUNT TWO
                                (Ohio Overtime Violations)

       56.     Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       57.     Plaintiff brings this claim for violation of the Ohio overtime compensation

statute, Ohio Rev. Code Ann. § 4111.03, on behalf of himself, the Potential Opt-Ins, and

the Ohio Class Members.

       58.     At all times relevant, Defendants were employers covered by the Ohio

overtime compensation statute, Ohio Rev. Code Ann. § 4111.03.




                                              15
     Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 16 of 18. PageID #: 16



      59.    Defendants violated the Ohio overtime compensation statute, Ohio Rev.

Code Ann. § 4111.03, by failing to pay all overtime compensation to its site supervisors

and team leaders when due.

      60.    Defendants’ violations of Ohio Rev. Code Ann. § 4111.03 injured Plaintiff,

the Potential Opt-Ins, and the Ohio Class Members in that they did not receive overtime

compensation due to them pursuant to that statute.

      61.    Ohio Rev. Code Ann. § 4111.10(A) provides that Defendants, having

violated § 4111.03, are “liable to the employee[s] affected for the full amount of the

overtime wage rate, less any amount actually paid to the employee[s] by the employer,

and for costs and reasonable attorney’s fees as may be allowed by the court.”

                                  COUNT THREE
                          (Ohio Prompt Pay Act Violations)

      62.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

      63.    Ohio’s Prompt Pay Act, Ohio Rev. Code Ann. § 4113.15(A), provides that

“[e]very employer doing business in this state shall, on or before the first day of each

month, pay all its employees the wages earned by them during the first half of the

preceding month ending with the fifteenth day thereof, and shall, on or before the

fifteenth day of each month, pay such employees the wages earned by them during the

last half of the preceding calendar month.”

      64.    Defendants failed to pay all wages due under Ohio’s Prompt Pay Act to

Plaintiff and the Ohio Class Members entitles them to the unpaid wages, plus “an amount




                                              16
     Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 17 of 18. PageID #: 17



equal to six per cent of the amount of the claim still unpaid and not in contest or disputed

or two hundred dollars, whichever is greater.”

                                    COUNT FOUR
                           (Ohio Record-Keeping Violations)

       65.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       66.    The OMFWA required Defendants to maintain accurate and complete

records of employees’ time. Ohio Const. art. II, § 34a.

       67.    Defendants violated the OMFWA’s record-keeping requirement by failing

to maintain accurate and complete records of its site supervisor and team leads’

working time.

       68.    As a result of Defendants’ record-keeping violations, Plaintiff and the

Ohio Class Members were injured in that Defendants do not have accurate and

complete records of their working hours.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       A.     Conditionally certify this case as an FLSA “collective action”
              pursuant to 29 U.S.C. § 216(b) and direct that Court-approved
              notice be issued to similarly-situated persons informing them of
              this action and enabling them to opt in;

       B.     Certify this case as a class action pursuant to Fed. R. Civ. P. 23 on
              behalf of Plaintiff and other members of the Ohio Class;

       C.     Enter judgment against Defendants and in favor of Plaintiff, the
              Opt-Ins who join this case pursuant to 29 U.S.C. § 216(b), and the
              Ohio Class;

       D.     Award compensatory damages to Plaintiff, the Opt-Ins who join


                                             17
Case: 1:20-cv-00897-DAP Doc #: 1 Filed: 04/24/20 18 of 18. PageID #: 18



        this case pursuant to 29 U.S.C. § 216(b), and the Ohio Class in the
        amount of their unpaid wages and commissions, as well as
        liquidated damages in an equal amount;

 E.     Award Plaintiff pre- and post-judgment interest; and

 F.     Award Plaintiff his costs and attorneys’ fees incurred in
        prosecuting this action and such further relief as the Court deems
        equitable and just.

                                             Respectfully submitted,

                                             /s/ Scott D. Perlmuter
                                             Scott D. Perlmuter (0082856)
                                             2012 West 25th Street, Suite 716
                                             Cleveland, OH 44113
                                             216-308-1522
                                             Fax: 888-604-9299
                                             scott@tittlelawfirm.com

                                             /s/ Joshua B. Fuchs
                                             Joshua B. Fuchs (0087066)
                                             THE FUCHS FIRM LLC
                                             3961 Silsby Road
                                             University Heights, Ohio 44113
                                             216-505-7500 [phone and fax]
                                             josh@fuchsfirm.com

                                             Attorneys for Plaintiff


                                JURY DEMAND

 Plaintiff hereby demands a trial by jury on all issues so triable.

                                             s/ Scott D. Perlmuter
                                             Scott D. Perlmuter (0082856)




                                        18
